Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is a 2nd action non-final. The amendments and arguments filed on 8/11/2022 overcome the 35 USC 112 and 102 rejection presented in the office action mailed on 5/16/2022. Upon further review, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mere data gather and processing steps that can be performed using basic mathematical functions and the human mind. This judicial exception is not integrated into a practical application because the steps in the claims do not recite a practical application since the claims end with a step of “sending a notification” which is considered to be insignificant extra-solution activity (see MPEP 2106.05g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system of claim 13 recites general structural elements such as processing circuitry and a memory, both of which are known and widely used elements as seen in Potyrailo US 7775083 and Brooker US 20050132796.
Claim 1 teaches “Amended) A method for detecting material type using low-energy sensing, comprising: receiving frequency words from a tag attached to a container containing material (this step is mere data gathering; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity), wherein the tag provides a low-energy sensing configured to transmit the frequency words, wherein each frequency word is based on a frequency calibration of the tag with respect to a currently specified transmission frequency for transmission of data by the tag (this step is mere data gathering; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity); extracting at least a first data feature from the received frequency words, wherein the first data feature changes in response to a type of material in the container (extracting data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015))”; classifying the extracted data feature to label a type of the material in the container (classifying data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)); and sending a notification indicating the type of material in the container (this is considered mere data gathering and outputting; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity)”.
Under step 1, the claim is directed to a process.
Under step 2A prong one, the claims are directed towards an abstract idea, as indicated above.
Under step 2A, prong two, the claims do not recite any additional elements that integrate the judicial exception into a practical application. Sending data that has been determined, calculated, extracted etc. is insignificant activity. A practical application would include steps taken after the data has been sent and what is done because of that data.
Dependent claims 3-7 and 10 and 11 are also rejected under 35 USC 101 since they do not alleviate the issues presented above. Claims 8 and 9 would overcome the 35 USC 101 rejection since it involves training a machine learning model.

Claim 12 teaches “A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for detecting material type using low-energy sensing (this is a well known element, as seen in Potyrailo US 7775083 and Brooker US 20050132796) , the process comprising: receiving frequency words from a tag attached to a container containing material, wherein the tag provides a low-energy sensing configured to transmit the frequency words, wherein each frequency word is based on a frequency calibration of the tag with respect to a currently specified transmission frequency for transmission of data by the tag, wherein a frequency word changes when the tag is out of a calibration with respect to the currently specified transmission frequency for transmission of data by the tag (this step is mere data gathering; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity); extracting at least a first data feature from the received frequency words, wherein the first data feature changes in response to a type of material in the container (extracting data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)); classifying the extracted data feature to label a type of the material in the container (classifying data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)); and sending a notification indicating the type of material in the container (this is considered mere data gathering and outputting; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity)”.
Under step 1, the claim is directed to a process.
Under step 2A prong one, the claims are directed towards an abstract idea, as indicated above.
Under step 2A, prong two, the claims do not recite any additional elements that integrate the judicial exception into a practical application. Sending data that has been determined, calculated, extracted etc. is insignificant activity. A practical application would include steps taken after the data has been sent and what is done because of that data.


Claim 13 teaches “A system for developing a treatment plan using multi- stage machine learning, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry (this is a well known element, as seen in Potyrailo US 7775083 and Brooker US 20050132796), configure the system to: receive frequency words from a tag attached to a container containing material, wherein the tag provides a low-energy sensing configured to transmit the frequency words, wherein each frequency word is based on a frequency calibration of the tag with respect to a currently specified transmission frequency for transmission of data by the tag (this step is mere data gathering; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity); extract at least a first data feature from the received frequency words, wherein the first data feature changes in response to a type of material in the container (extracting data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)); classify the extracted data feature to label a type of the material in the container (classifying data is classified as a mental process; see MPEP 2106.04a2 which states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)); and send a notification indicating the type of material in the container (this is considered mere data gathering and outputting; MPEP 2106.05(g) teaches mere data gathering is an insignificant extra-solution activity)”.
Under step 1, the claim is directed to a process.
Under step 2A prong one, the claims are directed towards an abstract idea, as indicated above.
Under step 2A, prong two, the claims do not recite any additional elements that integrate the judicial exception into a practical application. Sending data that has been determined, calculated, extracted etc. is insignificant activity. A practical application would include steps taken after the data has been sent and what is done because of that data.
Dependent claims 15-19, 22 and 23 are also rejected under 35 USC 101 since they do not alleviate the issues presented above. Claims 20 and 21 would overcome the 35 USC 101 rejection since it involves training a machine learning model.

Allowable Subject Matter
Claims 8, 9, 20, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863